UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2010. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_]No[x] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcement: Litigation update. EXHIBITS Exhibit No. Description Regulatory announcement related to a litigation update dated October 11, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CSR plc (Registrant) Date: October 12, 2010 By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Litigation Update RNS Number : 1422U CSR plc 11 October 2010 CSR plc ("CSR" or "the Company") Litigation Update During proceedings before the U.S. District Court case scheduled for trial in January 2011, the U.S. District Court denied Broadcom access to those of SiRF's products that were redesigned in connection with the U.S. International Trade Commission (the "ITC") litigation initiated by Broadcom in 2007. Following the final ITC decision of January 2009, the U.S. Customs and Border Protection ("U.S. Customs") conducted independent and extensive review, testing and analysis of SiRF's redesigned products, and after such review, testing and analysis, issued a ruling on 21 May 2009 that the "redesigned chips fall outside the scope of the exclusion order issued by the ITC." Despite repeated failed attempts by Broadcom to obtain SIRF's redesigned products through a variety of tribunals, Broadcom on 8 October 2010 nonetheless filed an Enforcement Action against CSR alleging violation of the ITC's orders. While the ruling of U.S. Customs is not formally binding on the ITC in these proceedings, Broadcom's Enforcement Action is premised upon the redesign of the products. Based on the facts, CSR believes that Broadcom's 8 October 2nforcement Action is vexatious. CSR will defend itself accordingly. CSR was aware of the Broadcom litigation at the time of acquiring SiRF in 2009, and therefore factored ongoing litigation with Broadcom, including an Enforcement Action, into business planning for the combined business. CSR will continue its efforts to focus on competing in the marketplace on the basis of its products and serving the needs of its customers. Intellectual property litigation is commonplace in our industry and poses risks and uncertainties that may materially and adversely affect or disrupt our business, customer relationships, expenses or results of operations.CSR will continue to take appropriate steps to address any further claims that may be made by Broadcom or any third parties. FORWARD LOOKING STATEMENTS This litigation update contains certain statements that are 'forward looking statements' within the meaning of the United States Private Securities Litigation Reform Act of 1995 in relation to CSR's pending litigation with Broadcom, and other future events and their potential effects on CSR. These forward-looking statements can be identified by words such as 'vexatious,' 'believes,' 'will,' 'poses,' 'may' and other similar expressions regarding the pending intellectual property litigation with Broadcom. Such forward-looking statements represent the current expectations and beliefs of management of CSR, and are based upon numerous assumptions regarding the environment in which CSR will operate, as well as the litigation itself, which is inherently uncertain and therefore involve a number of known and unknown risks, contingencies, uncertainties and other factors, many of which are beyond the control of CSR. Each forward looking statement speaks only as of the date hereof. CSR does not undertake to release publicly any updates or revisions to any forward looking statements contained herein, otherwise than required by law. This information is provided by RNS The company news service from the London Stock Exchange END MSCLLFFRTFIIFII
